Exhibit 10.67
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is dated as of
April 30, 2009 and is made by and between NCB Financial Corporation, a Delaware
corporation (“Pledgor”), and SUNTRUST BANK, in its capacity as Collateral Agent
(“Collateral Agent”) for the Creditors (defined below).
R E C I T A L S:
     A. National Consumer Cooperative Bank, doing business as NCB (the
“Borrower”), SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”) for the lenders parties thereto (the “Lenders”), and the
Lenders entered into that certain Credit Agreement dated as of May 1, 2006 (as
amended and in effect on the date hereof and as may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed to extend certain financial accommodations
pursuant to the terms and conditions set forth in the Credit Agreement;
     B. The Borrower and certain investors are party to that certain Note
Purchase and Uncommitted Master Shelf Agreement dated as of December 28, 2001
(as amended and in effect on the date hereof and as may be further amended,
restated, modified or supplemented from time to time, the “Senior Note
Agreement”), pursuant to which the Borrower issued its (a) 5.62% Senior Notes
due December 28, 2009 in the original principal amount of $55,000,000 and
(b) 5.60% Senior Notes due December 15, 2010 in the original principal amount of
$50,000,000 (as amended and in effect on the date hereof and as may be further
amended, restated, modified or supplemented from time to time, collectively, the
“Senior Notes”; and each holder from time to time of a Senior Note referred to
individually as “Noteholder” and collectively as the “Noteholders”);
     C. Pledgor has guarantied the Borrower’s obligations under the Credit
Agreement, the other Loan Documents (as defined in the Credit Agreement), the
Senior Note Agreement and the other Transaction Documents (as defined in the
Senior Note Agreement) pursuant to the terms of that certain Guaranty Agreement
dated as of the date hereof (the “Guaranty”);
     D. The Lenders and the Noteholders have required that Pledgor secure its
obligations under the Guaranty by pledging its ownership interests in the
capital stock of NCB, FSB, a federally chartered savings bank (“Bank
Subsidiary”).
     THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T:
1. DEFNITIONS

1



--------------------------------------------------------------------------------



 



     1.1. Defined Terms. The following capitalized terms generally used in this
Pledge Agreement shall have the meanings defined or referenced below (such
meanings to be equally applicable to both the singular and the plural forms of
the term defined). Certain other capitalized terms used in specific sections of
this Pledge Agreement may be defined in such sections.
     “Certificates” means any and all notes, warrants, options, stock
certificates or other documents or instruments now or hereafter received or
receivable by Pledgor and representing Pledgor’s interest in the Pledged Stock.
     “Collateral Documents” means (a) this Pledge Agreement, (b) the Guaranty
and (c) that certain Security Agreement by the Borrower in favor of Collateral
Agent, dated as of the date hereof.
     “Creditors” means (i) the Lenders, (ii) the Issuing Bank (as such term is
defined in the Credit Agreement), (iii) the Lenders and the affiliates of the
Lenders that have or may enter into Swap Contracts (as such term is defined in
the Credit Agreement) with the Borrower and its subsidiaries and (iv) the
Noteholders.
     “Event of Default” means an Event of Default under the Credit Agreement or
under the Senior Note Agreement.
     “Obligations” means (a) Obligations as defined in the Credit Agreement and
(b) Obligations as defined in the Senior Note Agreement.
     “Pledged Stock” means: (i) the shares of capital stock of Bank Subsidiary
as described on the attached Schedule A hereto and any and all other shares of
capital stock issued by Bank Subsidiary whether now owned or hereafter acquired
by Pledgor, whether directly from Bank Subsidiary or otherwise and whether such
other shares are now or hereafter in the possession of Pledgor, Collateral Agent
or other holder (but excluding capital stock issued to Pledgor in connection
with the Capital Purchase Program (as defined in the Credit Agreement), so long
as such capital stock is transferred to the U.S. Department of Treasury or its
designee within 15 days of the issuance thereof); (ii) all stock and other
securities or property owned by Pledgor which are issued pursuant to conversion,
redemption, exercise of rights, stock split, recapitalization, reorganization,
stock dividends or other corporate act which are referable to the shares
referenced in clause (i) or this clause (ii) (collectively, the “Additional
Pledged Securities”); (iii) all distributions, whether cash or otherwise, in the
nature of a partial or complete liquidation, dissolution or winding up which are
referable to the shares referenced in clause (i) or clause (ii) (such
distributions are hereinafter referred to as “Liquidating Distributions”); and
(iv) all substitutions for any of the foregoing, proceeds of and from any of the
foregoing and all interest, cash dividends or other payments in respect of any
of the foregoing.
     1.2. Exhibits and Schedules Incorporated. All exhibits and schedules
attached hereto or referenced herein, are, hereby incorporated into this Pledge
Agreement.
2. PLEDGE AND GRANT OF SECURITY INTERESTS. Pledgor hereby pledges, collaterally
assigns, hypothecates and transfers to Collateral Agent, for the ratable benefit
of the

2



--------------------------------------------------------------------------------



 



Creditors, all Pledged Stock, together with appropriate undated assignments
separate from the Certificates duly executed in blank, and hereby grants to and
creates in favor of Collateral Agent, for the ratable benefit of Creditors,
continuing liens and security interests in the Pledged Stock as collateral
security for: (a) the due and punctual payment, performance and observance by
Pledgor of all Obligations; (b) all reasonable sums advanced by, or on behalf
of, Collateral Agent and Creditors in connection with or relating to this Pledge
Agreement or the Pledged Stock including, without limitation, any and all sums
advanced to preserve the Pledged Stock, or to perfect Collateral Agent’s lien in
the Pledged Stock; (c) in the event of any proceeding to enforce the
satisfaction of the Obligations, the reasonable expenses of retaking, holding,
preparing for sale, selling or otherwise disposing of or realizing on the
Pledged Stock, or of any exercise by Collateral Agent of its rights, together
with reasonable attorneys’ fees, expenses and court costs; and (d) all costs
incurred by Collateral Agent to obtain, perfect, preserve and enforce the liens
and security interests granted by this Pledge Agreement and the other Collateral
Documents, to collect the Obligations Secured Hereby (as hereinafter defined)
and to maintain and preserve the Pledged Stock, with such reasonable costs
including, without limitation, reasonable expenditures made by Collateral Agent
for attorneys’ fees and other reasonable legal expenses and expenses of
collection, possession and sale of the Pledged Stock, together with interest on
such costs at the rate set forth in clause (ii) of the definition of
“Post-Default Rate” set forth in the Credit Agreement or the default rate as set
forth in the Senior Notes, whichever is higher, on all such amounts; provided
that if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount (the foregoing subsections (a) through (d) are collectively referred to
herein as the “Obligations Secured Hereby”).
3. DELIVERY OF PLEDGED STOCK. Pledgor shall place the Pledged Stock in pledge by
delivering, or by causing to be delivered, the Certificates to and depositing
them with Collateral Agent, its agent or any custodian appointed in writing by
Collateral Agent. Pledgor shall also deliver to Collateral Agent, its agent or
any custodian concurrently therewith undated assignments separate from the
Certificates duly executed in blank and all other applicable and appropriate
documents and assignments in form suitable to enable Collateral Agent to effect
the transfer of all or any portion of the Pledged Stock to the extent
hereinafter provided.
4. ADDITIONAL COLLATERAL
     4.1. Delivery of Additional Pledged Securities. If Pledgor shall hereafter
become entitled to receive or shall receive any interest, cash dividends, cash
proceeds, any Additional Pledged Securities, any Liquidating Distributions, or
any other cash or non-cash payments on account of the Pledged Stock, Pledgor
agrees to accept the same as Collateral Agent’s agent and to hold the same in
trust on behalf of and for the benefit of Collateral Agent and agrees to
promptly deliver the same or any Certificates therefor forthwith to Collateral
Agent or its agent in the exact form received, with the endorsement of Pledgor,
when necessary, or appropriate undated assignments separate from the
Certificates duly executed in blank, to be held by Collateral Agent or its agent
subject to the terms hereof.
     4.2. Proceeds; Dividends and Voting. Notwithstanding anything contained in
this Pledge Agreement to the contrary, Pledgor shall be entitled to receive or
shall receive such interest and cash dividends paid on account of the Pledged
Stock and may retain and use such

3



--------------------------------------------------------------------------------



 



amounts for its own purposes, and to exercise voting rights with respect to the
Pledged Stock, except to the extent set forth in Section 7.2 hereof.
5. REPRESENTATIONS AND WARRANTIES OF PLEDGOR. To induce Collateral Agent to
enter into this Pledge Agreement, Pledgor hereby makes the representations and
warranties made by the Borrower with respect to or in any way relating to
Pledgor in the Credit Agreement, the other Loan Documents (as defined in the
Credit Agreement), the Senior Note Agreement and the other Transaction Documents
(as defined in the Senior Note Agreement) and, in addition, makes the following
representations and warranties to Collateral Agent and Creditors:
     5.1. As of the date hereof, Pledgor owns beneficially and of record all of
the issued and outstanding shares of capital stock of Bank Subsidiary and has
good and marketable title to all of the Pledged Stock. Schedule A attached
hereto sets forth all of the issued and outstanding shares of capital stock of
Bank Subsidiary as of the date hereof.
     5.2. Pledgor holds the Pledged Stock free and clear of all liens, charges,
encumbrances, security interests, options, voting trusts and restrictions of
every kind and nature whatsoever except only the liens and security interests
created by this Pledge Agreement.
     5.3. Each security which is a part of the Pledged Stock has been duly
authorized and validly issued and is fully paid and nonassessable.
     5.4. This Pledge Agreement has been duly executed and delivered by Pledgor.
     5.5. The pledge, collateral assignment and delivery of the Pledged Stock
pursuant to this Pledge Agreement creates in favor of Collateral Agent for the
ratable benefit of Creditors a valid first lien and first and senior security
interest in the Pledged Stock, which lien and security interest secure the
Obligations and are perfected once either (a) the Certificates are delivered to
the Collateral Agent or (b) a financing statement properly describing the
Pledged Stock as collateral is filed with the secretary of state of the state in
which Pledgor is organized.
6. PLEDGOR’S COVENANTS.
     6.1. Pledgor covenants and agrees that it will defend the lien of
Collateral Agent and Creditors in and to the Pledged Stock against the claims
and demands of all persons whomsoever.
     6.2. Pledgor covenants and agrees that it will not sell, convey or
otherwise dispose of any of the Pledged Stock, or create, incur or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance or restriction with respect to any of the
Pledged Stock, or any interest therein, or any proceeds thereof, except for the
liens and security interests created by this Pledge Agreement.
     6.3. Other than pursuant to the Capital Purchase Program (as defined in the
Credit Agreement), Pledgor covenants and agrees that it will not consent to the
issuance of: (i) any additional shares of capital stock of Subsidiary Bank
unless such shares are pledged and the Certificates therefor delivered to
Collateral Agent, simultaneously with the issuance thereof,

4



--------------------------------------------------------------------------------



 



together with appropriate undated assignments separate from the Certificates
duly executed in blank; and (ii) any options by Subsidiary Bank obligating
Subsidiary Bank to issue additional shares of capital stock of any class of
Subsidiary Bank.
     6.4. At any time from time to time, upon the written request of Collateral
Agent, and at the sole expense of Pledgor, Pledgor covenants and agrees that it
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as Collateral Agent may reasonably
request for the purposes of obtaining or preserving the full benefits of this
Pledge Agreement and of the rights and powers herein granted, including, without
limitation, the filing of UCC-1 financing statements in favor of Collateral
Agent with respect to the Pledged Stock and the proceeds thereof, in form
satisfactory to Collateral Agent and with the secretary of state of any state as
Collateral Agent may determine and will, from time to time upon the written
request of Collateral Agent after the occurrence of any Event of Default,
promptly transfer any Pledged Stock into the name of any nominee designated by
Collateral Agent. If any amount payable under or in connection with any of the
Pledged Stock shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to Collateral Agent, duly endorsed in a manner reasonably
satisfactory to Collateral Agent, to be held as Pledged Stock pursuant to this
Pledge Agreement.
     6.5. Pledgor covenants and agrees to pay, and to save Collateral Agent and
Creditors harmless from any and all liabilities with respect to or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Pledged
Stock or in connection with any of the transactions contemplated by this Pledge
Agreement.
7. RIGHTS AND REMEDIES UPON DEFAULT.
     7.1. Upon the occurrence and during the continuation of any Event of
Default, Collateral Agent may proceed to protect and enforce rights granted
under this Pledge Agreement, through appropriate proceedings, and Collateral
Agent shall have, without limitation, all of the rights and remedies provided by
applicable law, including, without limitation, the rights and remedies of a
secured party under the New York Uniform Commercial Code (the “UCC”).
     7.2. Upon the occurrence and during the continuation of any Event of
Default
     (a) Pledgor shall deliver (properly endorsed where required hereby or
requested by Collateral Agent) to Collateral Agent all dividends, distributions,
all interest, all principal, all other cash payments, and all proceeds of the
Pledged Stock, all of which shall be held by Collateral Agent for use in
accordance with Section 12; and
     (b) Collateral Agent shall be entitled, at Collateral Agent’s option, to
exercise all voting and corporate rights with respect to the Pledged Stock as it
may determine, without liability therefore, and upon notice to Pledgor by
Collateral Agent that Collateral Agent intends to exercise its voting power
under this Section 7.2(b):
     (i) Collateral Agent may exercise (to the exclusion of Pledgor) the voting
power and all other incidental rights of ownership with respect to any Pledged
Stock and

5



--------------------------------------------------------------------------------



 



Pledgor hereby grants Collateral Agent an irrevocable proxy, exercisable under
such circumstances, to vote the Pledged Stock; and
     (ii) Pledgor shall promptly deliver to Collateral Agent such additional
proxies and other documents as may be necessary to allow Collateral Agent to
exercise such voting power;
     provided, however, Collateral Agent shall not have any duty to exercise any
voting and corporate rights in respect of the Pledged Stock and shall not be
responsible or liable to Pledgor or any other person for any failure to do so or
delay in so doing.
All dividends, distributions, interest, principal, cash payments, and proceeds
which may at any time and from time to time be held by Pledgor but which Pledgor
is then obligated to deliver to Collateral Agent, shall, until delivery to
Collateral Agent, be held by such Pledgor separate and apart from its other
property in trust for Collateral Agent. Collateral Agent agrees that unless an
Event of Default shall have occurred and be continuing and Collateral Agent
shall have given the notice referred to in Section 7.2(b) (to the extent that
such notice is required to be delivered pursuant to such Section 7.2(b)),
Pledgor shall have the exclusive voting power with respect to any shares of
Pledged Stock and Collateral Agent shall, upon the written request of Pledgor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by Pledgor which are necessary to allow Pledgor to exercise
voting power with respect to any of the Pledged Stock; provided, however, that
no vote shall be cast, or consent, waiver, or ratification given, or action
taken by Pledgor that would, in any material respect, be inconsistent with or
violate any provision of the Credit Agreement (or any other Loan Document), the
Senior Note Agreement (or any other Transaction Document), and this Pledge
Agreement.
     7.3. Without limiting the generality of any of the foregoing, if any Event
of Default shall occur, Collateral Agent shall have the right to sell the
Pledged Stock, or any part thereof, at public or private sale or at any broker’s
board or on any securities exchange for cash, upon credit or for future
delivery, and at such price or prices as Collateral Agent may deem best, and
Collateral Agent may be the purchaser of any or all of the Pledged Stock so sold
and thereafter Collateral Agent or any other purchaser shall hold the same free
from any right or claim of whatsoever kind. Collateral Agent is authorized, at
any such sale, if it deems it advisable so to do, to restrict the number of
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing for their own account, for investment, and not with a view
to the distribution or resale of the Pledged Stock and may otherwise require
that such sale be conducted subject to restrictions as to such other matters as
Collateral Agent may deem necessary in order that such sale may be effected in
such manner as to comply with all applicable state and federal securities laws.
Upon any such sale, Collateral Agent shall have the right to deliver, assign and
transfer to the purchaser thereof the Pledged Stock so sold.
     7.4. Each purchaser at any such sale shall hold the property sold,
absolutely free from any claim or right of whatsoever kind, including any equity
or right of redemption of Pledgor, who hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any rule of law or
statute now existing or hereafter adopted. Collateral Agent shall give Pledgor
not less than ten days’ written notice of its intention to make any such public
or private sale or at any broker’s board or on any securities exchange (with
such notice to state the

6



--------------------------------------------------------------------------------



 



time and place of such sale), and Pledgor agrees that such notice shall be
deemed reasonable.
     7.5. Any such public sale shall be held at such time or times within the
ordinary business hours and at such place or places as Collateral Agent may fix
in the notice of such sale. At any sale, the Pledged Stock may be sold in one
lot as an entirety or in parts, as Collateral Agent may determine. Collateral
Agent shall not be obligated to make any sale pursuant to any such notice.
Collateral Agent may, without notice or publication, adjourn any sale, and such
sale may be made at any time or place to which the same may be so adjourned. In
case of any sale of all or any part of the Pledged Stock on credit or for future
delivery, the Pledged Stock so sold may be retained by Collateral Agent until
the selling price is paid by the purchaser thereof, but Collateral Agent shall
not incur any liability in case of the failure of such purchaser to take up and
pay for the Pledged Stock so sold and, in case of any such failure, such Pledged
Stock may again be sold upon like notice.
     7.6. Collateral Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose this Pledge Agreement and sell the Pledged Stock, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.
     7.7. On any sale of the Pledged Stock, Collateral Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale that it may be advised by counsel is necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser or purchasers by any third party or any Governmental Authority (as
defined in the Credit Agreement) or officer or court, including, without
limitation, all limitations and restrictions imposed by federal and state
banking laws and regulations. Compliance with the foregoing sentence shall
result in such sale or disposition being considered or deemed to have been made
in a commercially reasonable manner.
     7.8. In furtherance of the exercise by Collateral Agent of the rights and
remedies granted to it hereunder, Pledgor agrees that, upon request of
Collateral Agent and at the expense of Pledgor, it will use its commercially
reasonable efforts to obtain all third party and governmental approvals
necessary for or incidental to the exercise of remedies by Collateral Agent with
respect to the Pledged Stock or any part thereof.
8. PRIVATE SALES.
     8.1. Pledgor hereby acknowledges that, notwithstanding that a higher price
might be obtained for the Pledged Stock at a public sale than at a private sale
or sales, the making of a public sale of the Pledged Stock may be subject to
registration requirements and other legal restrictions compliance with which
could require such actions on the part of Pledgor, could entail such expenses
and could subject Collateral Agent and any underwriter through whom the Pledged
Stock may be sold and any controlling Person of any thereof to such liabilities
as would make the making of a public sale of the Pledged Stock impractical.
Accordingly, Pledgor hereby agrees that private sales made by Collateral Agent
in accordance with the provisions of Section 7 hereof may be at prices and on
other terms less favorable to the seller than if the Pledged Stock were sold at
public sale, that Collateral Agent shall not have any obligation to take any
steps in order to permit the Pledged Stock to be sold at a public sale complying
with the requirements of

7



--------------------------------------------------------------------------------



 



federal and state securities and similar laws, and that such sale shall not be
deemed to be made in a commercially unreasonable manner solely because of its
nature as a private sale.
     8.2. Pledgor further agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make any sale
or sales of all or any portion of the Pledged Stock pursuant to Section 7 and
this Section 8 valid and binding and in compliance with any and all other
applicable requirements of law. Pledgor further agrees that a breach of any of
the covenants contained in Section 7 and this Section 8 will cause irreparable
injury to Collateral Agent and Creditors, that Collateral Agent and Creditors
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in Section 7 of this Section 8 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses to the granting of equitable relief (such as, without
limitation, any defense that Collateral Agent or Creditors have an adequate
remedy at law or that Collateral Agent or Creditors will not be irreparably
injured) in any action for specific performance of such covenants.
9. LIMITATION ON DUTIES REGARDING PLEDGED STOCK. Collateral Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Pledged Stock in its possession, under Section 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as Collateral Agent deals with
similar securities and property for its own account. None of Collateral Agent,
Creditors or any of their respective directors, officers, employees or agents
shall be liable for any good faith failure to demand, collect or realize upon
any of the Pledged Stock or for any delay in doing so or shall be under any
obligation to see or otherwise dispose of any Pledged Stock or for any good
faith delay in doing so or shall be under any obligation to see or otherwise
dispose of any Pledged Stock upon the request of Pledgor or otherwise.
10. POWERS COUPLED WITH AN INTEREST. All authorizations and agencies herein
contained with respect to the Pledged Stock are irrevocable and powers coupled
with an interest.
11. INDEMNIFICATION. Pledgor shall indemnify the Collateral Agent and each other
Creditor and each officer, director, employee, agents, advisors and Affiliates
of the Collateral Agent and each other Creditor (each, an “Indemnitee”) against,
and hold each of them harmless from, any and all costs, losses, liabilities,
claims, damages and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, which may be incurred by any
Indemnitee, or asserted against any Indemnitee by Pledgor or any third person or
entity, arising out of, in connection with or as a result of (i) the execution
or delivery of any this Pledge Agreement or any other agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of any of the transactions
contemplated hereby, (ii) any actual or alleged presence or release of hazardous
materials on or from any property owned by Pledgor or any Subsidiary or any
Environmental Liability (as defined in the Credit Agreement) related in any way
to Pledgor or any Subsidiary, (iii) any violation by Pledgor or any Subsidiary
of any applicable Environmental Law (as defined in the Credit Agreement),
(iv) the breach of any environmental representation or warranty contained in the
Credit Agreement or any other Loan Document or the Senior Note Agreement or any
Transaction Document, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether brought by
Pledgor or any third person or

8



--------------------------------------------------------------------------------



 



entity and whether based on contract, tort, or any other theory and regardless
of whether any Indemnitee is a party thereto; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Pledgor against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Pledgor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
12. DISTRIBUTION OF PROCEEDS OF PLEDGED STOCK. Upon enforcement of this Pledge
Agreement following the occurrence of an Event of Default, the proceeds of the
Pledged Stock shall be applied in accordance with that certain Intercreditor and
Collateral Agency Agreement dated as of the date hereof among the Administrative
Agent, Collateral Agent, the Noteholders, the Borrower and Pledgor.
13. PROTECTION OF PLEDGED STOCK. Collateral Agent may from time to time, at its
option, perform any act which Pledgor agrees hereunder to perform and which
Pledgor shall fail to perform after being requested in writing so to perform (it
being understood that no such request need be given after the occurrence and
during the continuance of an Event of Default) and Collateral Agent may from
time to time take any other action which Collateral Agent reasonably deems
necessary for the maintenance, preservation or protection of any of the Pledged
Stock or of its security interest therein.
14. NO WAIVER; CUMULATIVE REMEDIES. Collateral Agent shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by
Collateral Agent, and then such waiver shall be valid to the extent therein set
forth. A waiver by Collateral Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Collateral
Agent would otherwise have on any future occasion. No failure to exercise or any
delay in exercising on the part of Collateral Agent any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law.
15. SEVERABILITY OF PROVISIONS. The provisions of this Pledge Agreement are
severable, and if any clause or provision hereof shall be held invalid or
unenforceable in whole or in part, then such invalidity or unenforceability
shall attach only to such clause or provision or part thereof and shall not in
any manner affect any other clause or provision in this Pledge Agreement.
16. AMENDMENTS; BINDING EFFECT.
     16.1. None of the terms or provisions of this Pledge Agreement may be
altered, modified or amended except by an instrument in writing, duly executed
by each of the parties hereto.

9



--------------------------------------------------------------------------------



 



     16.2. This Pledge Agreement is made for the sole benefit of Pledgor,
Collateral Agent, and the Creditors, and no other person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder.
17. NOTICES. All notices, consents, requests, demands and other communications
hereunder shall be in writing and shall be given in accordance with Section 14
of the Intercreditor and Collateral Agency Agreement.
18. HEADINGS. The descriptive headings hereunder used are for convenience only
and shall not be deemed to limit or otherwise effect the construction of any
provision hereof.
19. COUNTERPART EXECUTION. This Pledge Agreement may be executed in several
counterparts each of which shall constitute an original, but all of which shall
together constitute one and the same agreement.
20. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
          (a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Federal and/or state
court located in the State of New York and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Pledge Agreement
or the transactions contemplated hereby, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Pledge Agreement shall
affect any right that Collateral Agent may otherwise have to bring any action or
proceeding relating to this Pledge Agreement against Pledgor or its properties
in the courts that have jurisdiction over Pledgor.
          (c) Pledgor irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any state
or federal court located in the State of New York referred to in paragraph
(b) of this Section. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Pledge Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.9 of the
Credit Agreement. Nothing in this Pledge Agreement will affect the right of any
party hereto to serve process in any other

10



--------------------------------------------------------------------------------



 



manner permitted by law.
21. IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO ISSUERS. Pledgor hereby
authorizes and instructs Bank Subsidiary to comply with any instruction received
by it from Collateral Agent in writing that (a) states that an Event of Default
has occurred and (b) is otherwise in accordance with the terms of this Pledge
Agreement, without any other or further instructions from Pledgor, and Pledgor
agrees that the issuer shall be fully protected in so complying.
22. WAIVER OF JURY TRIAL. PLEDGOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS PLEDGE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

                      NCB FINANCIAL CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    SUNTRUST BANK, as Collateral Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
ISSUER: NCB, FSB

                                              Certificate   Number   Percentage
Owner   Class   Number   of Shares   of Class
NCB Financial Corporation
  Common     1       1,000       100 %

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The undersigned issuer of the Pledged Stock hereby acknowledges receipt of
a copy of this Pledge Agreement and agrees to (a) note the restrictions herein
on its books, records, ledgers and certificates maintained with respect to its
capital stock, (b) not make or permit any dividends or distributions with
respect to its capital stock except as permitted in the Credit Agreement, the
Senior Note Agreement or this Pledge Agreement, and (c) not make or permit any
sale, transfer or issuance of any of its capital stock or of any rights to
acquire its capital stock except as permitted in this Pledge Agreement, the
Credit Agreement and the Senior Note Agreement.

                  NCB, FSB    
 
           
 
  By:                    
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Assignment Separate from Certificate
[Deliver one original per pledged stock certificate]
     FOR VALUE RECEIVED, NCB Financial Corporation, does hereby sell, assign and
transfer unto                                         ,
                                         (                     ) Shares of
Common Stock of NCB, FSB, standing in its name on the books of such corporation
represented by Certificate(s) No.                     ,                     ,
                    and                      and does hereby irrevocably
constitute and appoint attorney to transfer such stock on the books of the
within named bank with full power and substitution in the premises.
     Dated:                                         

            NCB FINANCIAL CORPORATION
      By:           Name:           Title:        

 